IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00272-CR

TOMMY VILLAREAL,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 38,366


                                       ORDER

       Appellant’s brief was originally filed on May 24, 2018. We struck the brief by order

issued June 6, 2018 because the brief contained sensitive data. Appellant was ordered to

file a new brief without the sensitive data in accordance with Rule 9.10(d) of the Texas

Rules of Appellate Procedure. A new brief, with the sensitive data redacted, was filed on

June 9, 2018. The State’s brief in reply was due July 9, 2018.

       It does not appear that appellant served a copy of the June 9, 2018 brief on the

State. But it also does not appear that the brief changed in substance, only that the
sensitive data was redacted as ordered. The State, however, requests in a motion filed on

July 6, 2018, that we order appellant to serve the State with a copy of the June 9, 2018 brief

and requests additional time to file its brief in response.

         The State’s motion is denied in part and granted in part. A copy of appellant’s

June 9, 2018 brief has been provided to the State by the Court’s Clerk. The State’s brief is

due 30 days from the date the State was provided with a copy of appellant’s June 9, 2018

brief.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied in part and granted in part
Order issued and filed July 18, 2018




Villareal v. State                                                                      Page 2